WIEAND, Judge:
The Juvenile Act, at 42 Pa.C.S. § 6302, defines “delinquent act” to exclude “[a] crime committed by a child who has been found guilty in a criminal proceeding for other than a summary offense.” The trial court in this case held the exclusionary language was applicable only to crimes committed by a child after he or she had been found guilty in a criminal proceeding. The Commonwealth contends, however, that the statute must be interpreted to deprive the Juvenile Court of jurisdiction in all juvenile proceedings which are pending at the time when the juvenile is found guilty or pleads guilty in a criminal proceeding. This issue of first impression comes before this Court under the following circumstances.
*70On March 19, 1987, a juvenile petition was filed in which seventeen year old Eric Harvin was charged with committing a robbery on March 5, 1987. The petition was scheduled for hearing before the Juvenile Court on. April 23, 1987. In the meantime, on April 2, 1987, Harvin entered a plea of guilty to an information charging him with theft, conspiracy and unauthorized use of an automobile in an unrelated matter. The Commonwealth thereafter withdrew the pending juvenile petition and filed an information charging him as an adult. Prior to trial on this robbery charge, Harvin filed a motion to quash the information on grounds that exclusive jurisdiction over the case was vested in the Juvenile Court. The trial court agreed. Therefore, it quashed the information and transferred the case to juvenile court. The Commonwealth has appealed from the trial court’s order.
“Generally, the prosecution of criminal offenses charged to juvenile offenders is within the exclusive jurisdiction of the juvenile court.” Commonwealth v. Leatherbury, 390 Pa.Super. 558, 560, 568 A.2d 1313, 1315 (1990). Excluded from the definition of “delinquent acts,” however, are murder,1 summary offenses,2 and crimes committed by children who have been found guilty in other criminal proceedings. 42 Pa.C.S. § 6302. The language which gives rise to the instant appeal was added by an amendment to the Juvenile Act adopted by the legislature on December 11, 1986.
In Barasch v. Pennsylvania Public Utility Commission, 516 Pa. 142, 532 A.2d 325 (1987), aff'd, 488 U.S. 299, 109 S.Ct. 609, 102 L.Ed.2d 646 (1989), the Supreme Court approached the matter of statutory interpretation in the following manner:
It is well settled that the object of all interpretation and construction of statutes is to ascertain and effectuate the intention of the legislature as expressed by the words employed, 1 Pa.C.S. § 1921(a); Commonwealth v. Fish*71er, 485 Pa. 8, 400 A.2d 1284 (1979); Pennsylvania Human Relations Commission v. Alto-Reste Park Cemetery Ass’n., 453 Pa. 124, 306 A.2d 881 (1973); Clearview Bowling Center, Inc. v. Hanover Borough, 430 Pa. 579, 244 A.2d 20 (1968).
It is fundamental that in ascertaining the legislature’s intent, the plain words of its laws may not be ignored. Stegmaier Estate, 424 Pa. 4, 225 A.2d 566 (1967). A court may not alter, under the guise of interpretation, the express language and intent of the legislature. Commonwealth v. Pope, 455 Pa. 384, 317 A.2d 887 (1974); see Zimmerman v. O’Bannon, 497 Pa. 551, 442 A.2d 674 (1982). Thus, where the words of a statute are clear and free from ambiguity, a court may go no further to determine the legislative intent. Kritz Estate, 387 Pa. 223, 127 A.2d 720 (1956); Rich v. Meadville Park Theatre Corp., 360 Pa. 338, 62 A.2d 1 (1948); Commonwealth ex rel. Smith v. Clark, 331 Pa. 405, 200 A. 41 (1938); see 1 Pa.C.S. § 1921(b), (c). It is only when the words of the statute are not explicit that the intention of the legislature may be ascertained by considering other means of statutory interpretation or construction. Davis v. Sulcowe, 416 Pa. 138, 205 A.2d 89 (1964); Commonwealth v. Chester County Light and Power Co., 339 Pa. 97, 14 A.2d 314 (1940).
Id., 516 Pa. at 155-156, 532 A.2d at 331-332.
Our interpretation of the amendment to the Juvenile Act is in accord with and we adopt the reasoning of the trial court as follows:
[T]he question here is whether it is the intent of the Legislature that once a child has been found guilty in an adult proceeding, all crimes with which the child is charged be automatically prosecuted in an adult court, including crimes committed by the child before the finding of guilt in adult court, or that only those crimes committed by the child after the finding of guilt in adult court be prosecuted in adult court unless the Common*72wealth successfully petitions Juvenile Court to transfer such cases to adult court.
This Court believes that a fair construction of the definition of delinquent act in the Juvenile Act in accordance with the rules of grammar and the common and approved usage of the words in such definition compels the conclusion that the Legislature intended that only those crimes committed by a child after the child has been found guilty in an adult proceeding are to be prosecuted in adult court (unless transferred to adult court pursuant to the provisions of 42 Pa.C.S.A. § 6355).
In reaching this conclusion, this Court notes that the definition of delinquent act speaks of a crime “committed” by a child who “has been” found guilty in an adult court. The use of the [words] “has been found guilty” in conjunction with the reference to the “commission” of the crime clearly conveys that only those crimes committed after a defendant “has been found guilty” in adult court are [not] to be characterized as delinquent acts. The Commonwealth would have this Court construe the definition of delinquent act as if it read “a crime committed by a child who has been found guilty [or who is subsequently found guilty] in a criminal proceeding ...” The definition of delinquent act plainly does not read as the Commonwealth would urge this Court to interpret it. If the Legislature had intended that an act which on the date of its commission would be properly categorized as a delinquent act for purposes of the Juvenile Act, could subsequently lose its status as a delinquent act by virtue of circumstances occurring after the commission of the act, one would have expected the Legislature to have expressly so provided.
This interpretation of the statute’s exclusionary language is consistent with the principle of statutory construction that “[w]ords and phrases shall be construed according to rules of grammar and according to their common and *73approved usage....” 1 Pa.C.S. § 1903(a). Inasmuch as the intent of section 6302 is to decrease the jurisdiction of the juvenile court, moreover, its provisions must be strictly construed. See: 1 Pa.C.S. § 1928(b)(7).3 The trial court’s interpretation of the statute is also consistent with the stated legislative intent underlying the enactment of the Juvenile Act. This purpose is stated at 42 Pa.C.S. § 6301(b)(2) as follows:
(b) Purposes.—This chapter shall be interpreted and construed as to effectuate the following purposes:
(2) Consistent with the protection of the public interest, to remove from children committing delinquent acts the consequences of criminal behavior, and to substitute therefor a program of supervision, care and rehabilitation.
Thus, the Supreme Court has observed:
By the new Juvenile Act, the legislature has, in no uncertain terms, made it clear that whenever possible its provisions should control in resolving matters pertaining to juveniles. While the Act envisions instances where its provisions would be inadequate and the more drastic remedies of the criminal court must be employed, it is equally clear that the preference was to treat the juvenile delinquent, whenever possible, in accordance with the procedures specially designed for the juvenile offender. In essence, the Act creates a presumption that the errant juvenile can best be supervised, directed and rehabilitated under its provisions absent evidence to the contrary. It therefore follows that the party raising the objection to the juvenile court’s jurisdiction must shoulder the burden of presenting evidence to establish those facts which would warrant the conclusion that in a given case the provisions of the Act are inappropriate.
*74Commonwealth v. Greiner, 479 Pa. 364, 370, 388 A.2d 698, 701 (1978) (footnote omitted). See also: Commonwealth v. Rush, 522 Pa. 379, 383-384, 562 A.2d 285, 287 (1989).
The Commonwealth argues that because the juvenile has been found guilty of a criminal offense he is no longer amenable to treatment in the juvenile system. It also contends that it makes no sense to permit the Juvenile Court to continue to exercise jurisdiction in one matter after the juvenile has been convicted of criminal conduct in adult criminal proceedings. The answer to both of these expressed fears is in the provisions of 42 Pa.C.S. § 6355 which permit the Commonwealth to petition for a transfer to criminal court of charges pending in the juvenile court.4 *75This will enable the court in pending juvenile matters to determine on a case by case basis whether the juvenile can continue to benefit from the treatment prescribed by the Juvenile Act.
Because the words of the statute are clear and free from ambiguity, a court should not disregard them “under the pretext of pursuing its spirit.” 1 Pa.C.S. § 1921(b). We hold, therefore, that it is only where a finding of guilt in criminal proceedings precedes the commission of an offense by a juvenile that the amendment to 42 Pa.C.S. § 6302 automatically deprives the Juvenile Court of jurisdiction to hear a petition alleging delinquency because of such offense.
The order of the trial court is affirmed.
CIRILLO, President Judge, and
BROSKY, J., file concurring opinions.

. See: Commonwealth v. Pyle, 462 Pa. 613, 342 A.2d 101 (1975).


. See: In the Interest of Leonardo, 291 Pa.Super. 644, 436 A.2d 685 (1981).


. 1 Pa.C.S. § 1928(b)(7) provides that provisions of a statute “decreasing the jurisdiction of a court of record” shall be strictly construed.


. This section provides in pertinent part:
§ 6355. Transfer to criminal proceedings
(a) General rule.—After a petition has been filed alleging delinquency based on conduct which is designated a crime or public offense under the laws, including local ordinances, of this Commonwealth, the court before hearing the petition on its merits may rule that this chapter is not applicable and that the offense should be prosecuted, and transfer the offense, where appropriate, to the division or a judge of the court assigned to conduct criminal proceedings, for prosecution of the offense if all of the following exist:
(1) The child was 14 or more years of age at the time of .the alleged conduct.
(2) A hearing on whether the transfer should be made is held in conformity with this chapter.
(3) Notice in writing of the time, place, and purpose of the hearing is given to the child and his parents, guardian, or other custodian at least three days before the hearing.
(4) The court finds:
(i) that there is a prima facie case that the child committed the delinquent act alleged;
(ii) that the delinquent act would be considered a felony if committed by an adult; and
(iii) that there are reasonable grounds to believe all of the following:
(A) That the child is not amenable to treatment, supervision or rehabilitation as a juvenile through available facilities, even though there may not have been a prior adjudication of delinquency. In determining this the court shall consider the following factors:
Age.
Mental capacity.
Maturity.
The degree of criminal sophistication exhibited by the child.
Previous records, if any.
*75The nature and extent of any prior delinquent history, including the success or failure of any previous attempts by the Juvenile Court to rehabilitate the child.
Whether the child can be rehabilitated prior to the expiration of the Juvenile Court jurisdiction.
Probation or institutional reports, if any.
The nature and circumstances of the acts for which the transfer is sought.
Any other relevant factors.
(B) That the child is not committable to an institution for the mentally retarded or mentally ill.
(C) That the interests of the community require that the child be placed under legal restraint or discipline or that the offense is one which would carry a sentence of more than three years if committed as an adult.
42 Pa.C.S. § 6355(a).